United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3448
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Temne Adah Hardaway,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 15, 2021
                               Filed: June 7, 2021
                                 ____________

Before COLLOTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

      Temne Hardaway appeals after she entered a conditional guilty plea to a charge
of conspiracy to commit money laundering. She challenges an order of the district
court1 denying her motion to dismiss the indictment for lack of venue or to transfer
venue to another judicial district. We conclude that there was no error in the ruling
and affirm the judgment.

      Law enforcement agents discovered Hardaway’s identity while investigating
a drug trafficking conspiracy in St. Louis. The Drug Enforcement Administration
learned that Gerald Hunter regularly transported cocaine and fentanyl from Los
Angeles to St. Louis. Hunter fled when agents in Missouri attempted to apprehend
him. During a subsequent investigation into Hunter’s whereabouts, agents discovered
that Hardaway used proceeds from Hunter’s drug trafficking in Missouri to purchase
a home in Los Angeles.

       A grand jury in the Eastern District of Missouri charged Hardaway with one
count of conspiracy to commit money laundering. See 18 U.S.C. § 1956(a)(1)(B)(i),
(h). Hardaway moved to dismiss the indictment for lack of venue. Hardaway
asserted that the “only money laundering event” that the government alleged against
her was the purchase of the residence in Los Angeles—a transaction that occurred
entirely in California. On that basis, Hardaway maintained that venue was improper
in the Eastern District of Missouri and that the indictment should be dismissed.
Alternatively, Hardaway sought a change of venue to the Central District of
California. The district court denied the motion, and Hardaway entered a conditional
guilty plea that reserved the right to appeal the court’s ruling on her motion. The
court sentenced Hardaway to 18 months’ imprisonment.

      On appeal, Hardaway renews her contention that venue is improper in the
Eastern District of Missouri. The Constitution provides that an accused enjoys the

      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Patricia L. Cohen, United States Magistrate Judge for the Eastern District of
Missouri.

                                         -2-
right to a trial by jury in the State and district where the crime was committed. U.S.
Const. art. III, § 2, cl. 3; U.S. Const. amend. VI. The federal rules of criminal
procedure likewise direct that “the government must prosecute an offense in a district
where the offense was committed.” Fed. R. Crim. P. 18.

        Hardaway maintains that venue is improper in Eastern Missouri because the
government’s only evidence connecting her to the money laundering conspiracy is a
financial transaction from California. When a defendant moves to dismiss for lack
of venue, however, the court must presume the truth of the allegations in the
indictment and consider whether venue is proper based on those allegations. See
Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 343 n.16 (1952); United
States v. Engle, 676 F.3d 405, 415-16 (4th Cir. 2012); United States v. Snipes, 611
F.3d 855, 866 (11th Cir. 2010); United States v. Jensen, 93 F.3d 667, 669 (9th Cir.
1996). “An indictment returned by a legally constituted and unbiased grand
jury, . . . if valid on its face, is enough to call for trial of the charge on the merits.”
Costello v. United States, 350 U.S. 359, 363 (1956) (footnote omitted). To go beyond
the face of the indictment, and challenge the sufficiency of the government’s evidence
on venue, Hardaway was required to proceed to trial and put the government to its
burden of proof.

       The indictment on its face supports venue in the Eastern District of Missouri.
Count 4 charges that Hardaway and Hunter “did knowingly combine, conspire, and
agree with each other” to commit money laundering in “the Eastern District of
Missouri, the Central District of California, and elsewhere.” The indictment need not
detail specific acts that support the charge, and Count 4 does not do so. Taking the
allegations in the indictment as true, there was venue in the Eastern District of




                                           -3-
Missouri to try the allegation that Hardaway conspired to commit money laundering
in “the Eastern District of Missouri” and elsewhere.2

       Hardaway contends alternatively that the district court should have transferred
venue to the Central District of California. A district court “may” transfer a
proceeding against a defendant to another district “for the convenience of the parties,
any victim, and the witnesses, and in the interest of justice.” Fed. R. Crim. P. 21(b).
In evaluating the district court’s exercise of discretion, we consider a number of
factors, including the “location of events likely to be in issue,” “location of possible
witnesses,” “location of documents and records likely to be involved,” “expense to
the parties,” and “location of counsel.” United States v. McGregor, 503 F.2d 1167,
1170 (8th Cir. 1974) (quoting Platt v. Minn. Mining & Mfg. Co., 376 U.S. 240, 244
(1964)).

       Hardaway contends that the relevant factors all favor transfer. The district
court correctly observed, however, that the investigation into the drug proceeds was
conducted in St. Louis, the relevant documents were in St. Louis, witness expenses
for Hardaway’s defense would be paid by the government, and Hardaway’s counsel
was in St. Louis. Hardaway may reside in the Central District of California, but the
location of a defendant’s home “has no independent significance” in the venue
analysis. Platt, 376 U.S. at 245. The district court considered the proper factors and

      2
        Even going beyond the face of the indictment, Hardaway’s admissions
demonstrate that venue was proper. Hardaway acknowledged in her plea
agreement that the “source of the proceeds” to purchase the residence in Los Angeles
“came from the distribution of fentanyl in the Eastern District of Missouri.” Venue
for conspiracy to commit money laundering is proper “in any . . . district where an act
in furtherance of the . . . conspiracy took place.” 18 U.S.C. § 1956(i)(2). The act
need not be an element of the conspiracy offense. Whitfield v. United States, 543 U.S.
209, 218 (2005). Hunter’s sales of controlled substances in the Eastern District of
Missouri furthered the money laundering conspiracy by generating funds that
Hardaway used to purchase the home in Los Angeles.

                                          -4-
articulated a sound basis for declining to transfer venue. There was no abuse of
discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                      -5-